Title: To Benjamin Franklin from John Barry, 4 March 1782
From: Barry, John
To: Franklin, Benjamin


Sir
L’Orient March 4. 1782
An oversight in my last gives me an Opportunity to write your Excellency, a few lines before I sail— Not inclosing the Account I mentioned, and further wish to acquaint you that the Alliance is by no means fit to take Dry Goods on board, it being impossible in a gale of Wind to keep them from Damaging, ev’ry place in the Ship being wett, owing to her working so much in bad Weather, in short Frigate is by no means calculated to Carry Goods, they are in general so sharp built that they can but barely carry Provisions & water for their Crew, in a passage from Europe to America, especially if they Chace ev’ry Vessell they See. As I am left to my own option in that Respect I shall Certainly endeavour to speak ev’ry Vessel I see, taking care to be prudent.
I Remain with Respect Your Most Obt. Huml Servt—
John Barry
His Excellency Benja. Franklin Esqr
 
Addressed: His Excellency / Benjamin Franklin Esqr. / Plenipontiary for the United / States of America / Paris / Passey
Endorsed: Alliance Capt Barry
